     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 1 of 8 PageID #: 1




 1                         UNITED STATES DISTRICT COURT
 2                         WESTERN DISTRICT OF KENTUCKY
 3

 4   TERESA JOHNSON,                                  Case No.:   3:19-CV-145-DJH

 5                  Plaintiff,
 6                                                    COMPLAINT AND JURY
     vs.                                              DEMAND
 7

 8   KOHL’S CORPORATION,
 9                  Defendant
10
                                              COMPLAINT
11

12                  Plaintiff, TERESA JOHNSON (“Plaintiff”), by and through her
13
     undersigned counsel, hereby sues Defendant, KOHL’S CORPORATION
14
     (“Defendant”), alleging as follows:
15

16                                       I.    INTRODUCTION
17
           1. Plaintiff brings this action on behalf of herself individually seeking damages
18

19   and any other available legal or equitable remedies resulting from the illegal actions
20
     of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on
21
     Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act
22

23   (“TCPA”), 47 U.S.C. § 227 et seq.
24
           2. The   TCPA         was   legislated   to prevent companies            like   KOHL’S
25

26   CORPORATION from invading Americans’ privacy by stopping abusive “robo-
27
     calls.” The legislative history “described these calls as ‘the scourge of modern
28
                                       COMPLAINT AND JURY DEMAND
                                                   -1
     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 2 of 8 PageID #: 2




 1   civilization, they wake us up in the morning; they interrupt our dinner at night; they
 2
     force the sick and elderly out of bed; they hound us until we want to rip the telephone
 3

 4   out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably
 5
     intended to give telephone subscribers another option: telling the autodialers to
 6

 7
     simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56

 8   (11th Cir. 2014).
 9
                             II.    JURISDICTION AND VENUE
10

11      3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §
12
     227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)
13

14
     holding that federal and state courts have concurrent jurisdiction over private suits

15   arising under the TCPA.
16
        4. Venue is proper in the United States District Court for the Western District
17

18   of Kentucky pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this
19
     District and a substantial part of the events or omissions giving rise to the herein
20

21
     claims occurred within this District.

22      5. The violations described in this Complaint occurred in Kentucky.
23
                                         III. PARTIES
24

25      6. Plaintiff is a natural person residing in Jefferson County, in the city of
26
     Louisville, Kentucky, and is otherwise sui juris.
27

28
        7. Defendant is a Wisconsin corporation, doing business in the state of
                                   COMPLAINT AND JURY DEMAND
                                               -2
     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 3 of 8 PageID #: 3




 1   Kentucky, with its principal place of business located in Menomonee Falls,
 2
     Wisconsin. Defendant is a “person” as defined by 47 U.S.C. §153 (39).
 3

 4      8. At all times relevant to this Complaint, Defendant has acted through its
 5
     agents, employees, officers, members, directors, heir, successors, assigns,
 6

 7
     principals, trustees, sureties, subrogees, representatives and insurers.

 8                            IV.     FACTUAL ALLEGATIONS
 9
        9. Defendant placed collection calls to Plaintiff seeking and attempting to
10

11   collect on alleged debts incurred through purchases made on credit issued by
12
     Defendant.
13

14
        10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

15   F.3d 1265 (11th Cir. 2014).
16
        11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
17

18   number (502) XXX-2696.
19
        12. Defendant placed collection calls to Plaintiff from various telephone
20

21
     numbers including, but not limited to, (210) 346-2817, (502) 305-2046, (502) 305-

22   2016 and (502) 305-1983.
23
        13. Upon information and belief, based on the number, frequency and timing of
24

25   the calls, and on Defendant’s prior business practices, Defendant’s calls were placed
26
     with an automatic telephone dialing system.
27

28
                                    COMPLAINT AND JURY DEMAND
                                                -3
     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 4 of 8 PageID #: 4




 1      14. Defendant used an “automatic telephone dialing system,” as defined by 47
 2
     U.S.C. § 227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer
 3

 4   debt allegedly owed by Plaintiff.
 5
        15. Defendant’s calls were not for emergency purposes, which would be
 6

 7
     excepted by 47 U.S.C. § 227(b)(1)(A).

 8      16. Defendant’s calls were placed to a telephone number assigned to a cellular
 9
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
10

11   47 U.S.C. §227(b)(1).
12
        17. Defendant never received Plaintiff’s “prior express consent” to receive calls
13

14
     using an automatic telephone dialing system or an artificial or prerecorded voice on

15   her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
16
        18. On or about March 23, 2018, Plaintiff spoke with a representative of
17

18   Defendant’s company at phone number (210) 346-2817, and told Defendant to stop
19
     calling her cellular telephone.
20

21
        19. During the March 23, 2018 conversation, Plaintiff gave Defendant her full

22   cell phone number, birthdate and last four digits of her social security number, in
23
     order to assist Defendant in identifying her and accessing her accounts and request
24

25   Defendant to stop calling her cellular telephone.
26
        20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
27

28
     cellular telephone and/or to receive Defendant’s calls using an automatic telephone
                                  COMPLAINT AND JURY DEMAND
                                              -4
     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 5 of 8 PageID #: 5




 1   dialing system in her conversation with Defendant’s representative on March 23,
 2
     2018.
 3

 4      21. Despite Plaintiff’s request to cease, Defendant continued to place calls to
 5
     Plaintiff’s cellular through August 2018.
 6

 7
        22. Despite Plaintiff’s request that Defendant cease placing automated collection

 8   calls to Plaintiff via the use of an automatic telephone dialing system, Defendant
 9
     continued to place at least one hundred forty-nine (149) telephone calls via the use
10

11   of an automatic telephone dialing system to Plaintiff’s cellular telephone.
12
        23. Defendant placed the great number of telephone calls to Plaintiff with the
13

14
     sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay

15   the alleged debt claimed by Defendant, even when Plaintiff admittedly had impaired
16
     ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and
17

18   emotional distress.
19
                       FIRST CAUSE OF ACTION
20        NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
21
                 PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)

22      24. Plaintiff repeats and incorporates by reference into this cause of action the
23
     allegations set forth above at Paragraphs 1-23.
24

25      25. The foregoing acts and omissions of Defendant constitute numerous and
26
     multiple negligent violations of the TCPA, including but not limited to each and
27

28
     every one of the above cited provisions of 47 U.S.C. § 227 et seq.
                                 COMPLAINT AND JURY DEMAND
                                             -5
     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 6 of 8 PageID #: 6




 1      26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
 2
     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
 3

 4   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5
        27. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
 6

 7
     future.

 8      WHEREFORE, Plaintiff, TERESA JOHNSON, respectfully requests judgment
 9
     be entered against Defendant, KOHL’S CORPORATION, as follows:
10

11         a.     Awarding Plaintiff statutory damages of five hundred dollars ($500.00)
12
     multiplied by the number of negligent violations of the TCPA alleged herein, to wit:
13

14
     one hundred forty-nine (149) for a total of seventy-four thousand five hundred

15   dollars ($74,500.00);
16
           b.     Awarding Plaintiff actual damages and compensatory damages
17

18   according to proof at time of trial;
19
           c.     Granting Plaintiff such other and further relief as may be just and
20

21
     proper.

22                    SECOND CAUSE OF ACTION
23       KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                    CONSUMER PROTECTION ACT
24
                         47 U.S.C. § 227(b)(3)(C)
25      28. Plaintiff repeats and incorporates by reference into this cause of action the
26
     allegations set forth above at Paragraphs 1-23.
27

28
                                  COMPLAINT AND JURY DEMAND
                                              -6
     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 7 of 8 PageID #: 7




 1      29. The above listed acts and omissions of Defendant constitute numerous and
 2
     multiple knowing and/or willful violations of the TCPA, including but not limited
 3

 4   to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 5
        30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 6

 7
     227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars

 8   ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.
 9
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10

11      31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
12
     future.
13

14
        WHEREFORE, Plaintiff, TERESA JOHNSON, respectfully requests judgment

15   be entered against Defendant, KOHL’S CORPORATION, as follows:
16
           a.     Awarding Plaintiff statutory damages statutory damages of one
17

18   thousand five hundred dollars ($1,500.00) multiplied by the number of knowing
19
     and/or willful violations of TCPA alleged herein, to wit: one hundred forty-nine
20

21
     (149) for a total of two hundred thirty-five thousand five hundred dollars

22   ($223,500.00);
23
           b.     Awarding Plaintiff actual damages and compensatory damages
24

25   according to proof at time of trial;
26
           c.     Granting Plaintiff such other and further relief as may be just and
27

28
     proper.
                                  COMPLAINT AND JURY DEMAND
                                              -7
     Case 3:19-cv-00145-DJH-RSE Document 1 Filed 02/27/19 Page 8 of 8 PageID #: 8




 1                                  JURY TRIAL DEMAND
 2
        Plaintiff demands a jury trial on all issues so triable.
 3

 4

 5
     Dated: February 27, 2019
 6

 7
                                              RESPECTFULLY SUBMITTED,

 8

 9
                                              By: /s/ Joseph Blandford, Jr
10                                            Joseph E. Blandford, Jr.
11
                                              Attorney at Law
                                              1387 S. Fourth Street,
12                                            Louisville, Kentucky 40208
13                                            T: 502-636-4615
                                              F: 502-634-9119
14
                                              Email: jeblaw@bellsouth.net
15                                            Attorney for Plaintiff, TERESA
                                              JOHNSON
16

17

18

19

20

21

22

23

24

25

26

27

28
                                  COMPLAINT AND JURY DEMAND
                                              -8
